Case 3:17-cv-01104-VLB Document 82-72 Filed 05/15/19 Page 1 of 5




                  Exhibit 72
         Case 3:17-cv-01104-VLB Document 82-72 Filed 05/15/19 Page 2 of 5
                                         Notes 06 02 16 RA meeting with Tenure Appeals Committee, p. 1


Notes from RA’s meeting with Tenure Appeal Review Committee, Thursday June 2, 9:00 am.

Present: chair Steve Wilkinson (chair, Political Science), Gary Brudvig (chair, Chemistry), Julie Dorsey
(Computer Science), Marla Geha (Astronomy and Physics), Marianne LaFrance (psychology). [The
meeting had been scheduled for 9:00 to 10:00 am.]

Steve: “This meeting will be a short hour and, although you have much to tell us, we will try to remain
narrowly focused.”

RA: “I will try to be succinct.”

Steve: “We are charged to look at procedures and if and how they were carried out.”

RA: “Yes, I understood that from your questions on Tuesday.”

Questions:

Steve: “Have you ever served on a committee like this before?”

RA: “No, only Senior Appointments in the Division of the Humanities.”

Steve: “Do you think that the denials of the APL colored your views about the tenure consideration?”

RA: “Absolutely not. The APL was for a project that would follow the tenure consideration and the
materials examined for it. Regarding time, as in, ‘Did she have enough?’ Remember that she herself
asked for 2015-16 (not 2014-15), and then Spring 2016, not Fall 2015. You have those Request for Leave
forms in the materials I gave you. Those were her decisions. She was clearly banking on the Ficino book
for tenure.”

Steve: “Would you go over the APL attempts?”

RA: “Yes. She made her first proposal in Fall 2013. When it failed, she said herself that her proposal was
“half-baked” and she chose, in September, to wait a year and apply during Fall 2014 for 2015-16. She
failed to follow Dean Miller’s advice and prepare a good proposal in Spring 2014. She did not act, yet the
Dean had clearly seen that there could be problems. Fall 2014: September 8 announcement, Sept 18
invitation to meet; Sept 19, we met and told me about project but rejected my invitation to have one of
us look over the proposal in draft form before the official October 1 submission. Her submission: our
review (she made the claim that we “dragged our feet”) it on October 17 and her rebuttal of those
comments on October 18 (you have both documents) prompted me to quietly seek an extension of the
deadline while she insisted that we forward her text with four minor corrections. I got the deadline
extended to November 6 [I should have added that this was an extra month] and let her know. She did
not reply but did submit a proposal on November 3; we adjudicated it on November 6 and did not
endorse it. REDACTED
                                                                     I met with Dean Gendler on December
30, who was also persuasive, suggesting that SB should “write the book she’d write after the one the
proposal of which we found faulty. Although my colleagues objected, I made the ‘executive decision’ to
give SB another chance. I thought we had nothing to lose.”




                                                                                            Byrne000476
        Case 3:17-cv-01104-VLB Document 82-72 Filed 05/15/19 Page 3 of 5
                                        Notes 06 02 16 RA meeting with Tenure Appeals Committee, p. 2


Steve: “Why did they object?”

RA: “I had to do this by telephone. Remember that it is mid-December and we have all gone our
separate ways. I think it was largely because she’d failed to act on the Spring 2014 opportunity, and
their view was she’d had adequate chances.”

Steve: “What happened next?”

RA: “From January 2015, the FAS leadership was fully involved. Jack Dovidio, as observer, participated,
which had the value of being a catalyst. He, SB, and I met on January 6 or 7, and she was urged to try a
new project. She chose Tirso de Molina. We agreed that we would look at a draft. Roberto and I (Noël
was in NY for a PMLA Editorial Board meeting) met with Sue, with Jack Dovidio present on January 29,
2015, to review the draft. We made a lot of substantive comments. She submitted the proposal on
deadline (Feb 3); we adjudicated it on February 6, decided not to endorse it, and conveyed the negative
result to the Dean.”

Steve and Gary: “In many departments, we give stern advice and then approve the proposal and let
them go on.”

RA: “Not in my department. We look at the quality. Quality is the elephant in the room here and we are
not allowed to talk about it.”

Julie: “Were you copied on an email that SB was out of town on February 11 and 12?”

RA: “No, I knew nothing about her whereabouts.”

Julie: “Were you aware of the search for IP addresses?”

RA: “Yes, and it was occasioned by our discovery that a colleague’s Wikipedia entry had been maliciously
manipulated. We became aware of this on February 13, 2016, and looking into the history, we
discovered that it has been manipulated on January 20, 2016, the day before the first big YDN article of
the semester on the department appeared.”

Julie: “For whom else was IP address sought, besides SB?”

RA: “Emma Platoff, Victor Wang, Anibal Gonzalez Perez, and probably David Jackson.”

I added that these colleagues were the doomsayers from November 2014 till now, and I gave the
examples of their January 21, February 5, and April 19 comments in the YDN on graduate admissions. “It
was not only a disaster foretold but engineered by these colleagues. Would you want to come to a
graduate program that had admitted you and whose two senior professors had called your cohort ‘less
promising’?”

I pointed out that these colleagues refused to come to me about issues in the department, but had
decided to carry out their program in the student (worldwide) press. Everything is connected. Starting
with the YDN article of November 20, 2014, and even the anonymous letter of March 6, 2015, begins by
stating ‘we are following up on Emma Platoff’s YDN article of November 20, 2014.’”




                                                                                          Byrne000477
         Case 3:17-cv-01104-VLB Document 82-72 Filed 05/15/19 Page 4 of 5
                                         Notes 06 02 16 RA meeting with Tenure Appeals Committee, p. 3




Steve: “We want to address the unusual tenure committee setup.”

RA: “This was a decision made by the administration to make Noel Valis the chair of the tenure review
committee for the department. (Remember that I had ‘excused’ myself from the role on March 30,
2015, and SB demanded my recusal on April 1.) The Dean also decided to include two external members
who would evaluate the tenure dossier, particularly the scholarship, but would not vote on the case.”

Marianne: “We are trying to reconcile the enthusiastic support for promotion to Associate Professor on
Term with the tenure outcome.”

RA: “The difference is not as stark as it seems. First, the recommendations made by the divisional
committee: Deans Miller and Pollard made clear that SB had much work to do. [The Departmental
Summary is only the first half of the story.] Second, the Ficino book was unknown in content to us; she
had not discussed it with us, ever. And that was where the hope for tenure lay. This is Yale.”

Marla: “When was the Ficino book published?”

RA: “I don’t know, but it was obviously sometime during the summer of 2015 as it was to be a part of
the tenure dossier, and when I was ‘admitted to the room’ in the new year (2016) I could see by the
external letters, all eight of which remarked on the Ficino book, that the review had been going on.
Remember that I was away from the entire process until the Dean decided not to honor SB’s demand for
my recusal, which meant that I entered the consideration this past January and then cracked open the
book.”

Julie: “How do you view external letters of evaluation?”

RA: “By two factors: they are either superficial or substantive. Superficial if they are filled with glowing
adjectives and adverbs but fail to discuss the ideas. Substantive if they discuss the ideas that make up
the book. I believe that all of us can identify this difference in the letters we read in any one of our
fields.”

Steve: “What are the larger needs of the department?”

RA: “New hires. For three years [2013-14, 2014-15, 2015-16], since Maria Rosa Menocal’s death, I—
we—have requested positions. This past year the reason, or excuse, given by the administration for
refusing our requests was the Climate Review--the Climate Review which that same administration had
imposed on us.”

Marla: “Have you requested senior hires?”

RA: “Not last year, but it has been our ideal ever since Maria Rosa’s death.”

Marianne: “Do you think your department can actually make new hires, coming to an agreement to do
so?”




                                                                                             Byrne000478
        Case 3:17-cv-01104-VLB Document 82-72 Filed 05/15/19 Page 5 of 5
                                        Notes 06 02 16 RA meeting with Tenure Appeals Committee, p. 4


RA: “Yes, because the solution is one often employed, not only here at Yale but at Princeton, for
example, where I served on a History Department search as an outsider. We would need to do as was
done in SB’s tenure case: bring in appropriate outsiders.”

Marianne: ”With voting rights?”

RA: “Yes, absolutely with voting rights!”

I asked if we would receive a copy of their report, and was told that yes, we would get a copy. And that
we would have fourteen days to reply to it? Yes, you would. Whatever specific recommendations we
make will be made to the Provost only. I said that yes, I understood that to be the case.

I added that when the Climate Review was ended, I was still chair of the department, which was not the
result sought by some. As the Dean noted at the December 15, 2015, meeting, 2015-16 was the final
year of my three-year term and she would begin consulting about a replacement in Spring (this past
semester). I told the Review Committee that my final term will be Fall 2016, as I will be on my regularly
scheduled Triennial Leave in Spring 2017.

The committee thanked me for my time, and I thanked them.

I descended in the elevator from the sixth floor to the first. And guess who was waiting to enter the
elevator from which I had just alighted?! David Jackson!




                                                                                          Byrne000479
